Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 3-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (Pub No. US 2016/0116925 A1; hereinafter Freeman) in view of Korherr et al. (Pub No. US 2019/0180921 A1; hereinafter Korherr).
Regarding Claim 1, Freeman teaches an output high power transformer (See Fig. 3), comprising a primary (Vprimary in Fig. 3) and a secondary (Vsecondary in Fig. 3) in galvanic isolation forming a flyback (flyback capacitor; See [0100]) converter (converter in fig. 3), wherein:
primary in Fig. 3) having at least two primary turns (primary side turn 11; See [0433]) and a primary rectifier comprising a junction diode circuit (46 in Fig. 3 is junction diode); 
-	the secondary comprises at least one secondary winding (See winding of Vsecondary in Fig. 3) having at least one secondary turn (secondary side turn 1; See [0433]); and
 -	 the flyback converter comprises at the primary at least one metal-oxide-semiconductor field-effect transistor (MOSFET) (52 in fig. 3; See [0125]), notably a Silicon Carbide MOSFET (See [0119]), and at the secondary at least one Silicon Carbide diode (diode at Vsecondary in Fig. 3; See [0119]).
Freeman is silent about primary and secondary in galvanic isolation.
Korherr teaches primary and secondary in galvanic isolation (See [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Freeman by using primary and secondary in galvanic isolation, as taught by Korherr in order to achieve improved transformer (Korherr; [0003]).

Regarding Claim 3, Freeman in view of Korherr teaches the transformer according to claim 1. Korherr further teaches comprising a printed circuit board (PCB) (230 in Fig. 2) and a PCB connector (insert element) for electrical and mechanical connection of the primary winding and the secondary winding to the printed circuit board (See [0055]).
Regarding Claim 4, Freeman in view of Korherr teaches the transformer according to claim 3.  Korherr further teaches comprising an isolation system at the connector between the primary winding and the secondary winding (desired configuration; See [0056]).
Regarding Claim 8, Freeman in view of Korherr teaches the transformer according to claim 1. Korherr further teaches wherein the primary winding and the secondary winding are made of a copper foil (See [0002]).
Regarding Claim 9, Freeman teaches a power module (24, 10, 20 in fig. 2) comprising at least two electrically coupled transformers (See Fig. 3), each transformer comprising a primary (Vprimary in Fig. 3) and a secondary (Vsecondary in Fig. 3) forming a flyback converter (flyback capacitor; See [0100]), wherein:
the primary comprises at least one primary winding (See winding of Vprimary
the secondary comprises at least one secondary winding (See winding of Vsecondary in Fig. 3) having at least one secondary turn (secondary side turn 1; See [0433]); and
the flyback converter comprises at the primary at least one metal-oxide-semiconductor field-effect transistor (MOSFET) (52 in fig. 3; See [0125]), notably a Silicon Carbide MOSFET (See [0119]), and at the secondary at least one Silicon Carbide diode  (diode at Vsecondary in Fig. 3; See [0119]).
Freeman is silent about primary and secondary in galvanic isolation.
Korherr teaches primary and secondary in galvanic isolation (See [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Freeman by using primary and secondary in galvanic isolation, as taught by Korherr in order to achieve improved transformer (Korherr; [0003]).
Regarding Claim 10, Freeman in view of Korherr teaches an assembly comprising at least two power modules according to claim 9, wherein the at least two power modules are electrically independent (power modules 24 and 12 are electrically independent in Fig. 2).
Regarding Claim 11, Freeman in view of Korherr teaches a transmitter (transmitter 12 in Fig. 2 transmits signal to 20) comprising at least one modulator (34 includes modulator in Fig. 2; See [0103]) and at least one power module (28 in fig. 2) according to claim 9.
4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Korherr further in view of VALDIVIA-GUERRERO et al. (Pub No. US 2017/0250023 A1; hereinafter VALDIVIA-GUERRERO) further in view if Hu et al. (Pub No. US 2013/0285786 A1; hereinafter Hu).
Regarding Claim 2, Freeman in view of Korherr teaches the transformer according to claim 1. Freeman in view of Korherr are silent about further comprising a shell-type transformer core having an elongated central limb, configured to receive the primary winding and the secondary winding, and two outer limbs, wherein each of the two outer limbs comprises at least one discrete air-gap, each air-gap defining a non-ferromagnetic volume oriented transversally to a longitudinal axis of the central limb.
VALDIVIA-GUERRERO teaches further comprising a shell-type transformer core having an elongated central limb (See 50 in Fig. 6B), configured to receive the primary winding and the secondary winding (See Fig. 6B), and two outer limbs, (300 in fig. 6B) wherein each of the two outer limbs comprises at least one discrete air-gap, each air-gap oriented transversally to a longitudinal axis of the central limb (See air gap in Fig. 6B).

Freeman in view of Korherr further in view of Pradhan are silent about each air-gap defining a non-ferromagnetic volume.
Hu teaches each air-gap defining a non-ferromagnetic volume (See [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the system of Freeman, Korherr and Pradhan by using each air-gap defining a non-ferromagnetic volume, as taught by Hu in order to maintain excellent stability (Hu; [0024]).
5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Korherr in view of CHEN et al. (Pub No. US 2016/0225514 A1; hereinafter Chen).
Regarding Claim 6, Freeman in view of Korherr teaches the transformer according to claim 1. Freeman in view of Korherr are silent about wherein the secondary comprises at least four secondary winding.

Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the system of Freeman and Korherr by using the secondary comprises at least four secondary winding, as taught by in order to modify, replace or repair one or more winding (Chen; [0061]). 
6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Korherr further in view of Herbert et al. (Pub No. US 2015/0326132 A1; hereinafter Herbert).
Regarding Claim 7, Freeman in view of Korherr teaches the transformer according to claim 1.  wherein the primary winding and the secondary winding are made of Litz wire.
Herbert teaches transformer windings are made if Litz wire (See [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the system of Freeman, Korherr and Herbert by using the secondary comprises at least four secondary winding in order to achieve sufficient conduction (Herbert; [0063]).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Korherr in view of Zhang et al. (Pub No. US 2016/0178788 A1; hereinafter Zhang).
Regarding Claim 12, Freeman in view of Korherr teaches wherein the system comprises at least on transmitter according to claim 11.
Freeman in view of Korherr are silent about a system for injecting a current, wherein the system comprises at least on transmitter  connected to at least two injection electrodes configured to be inserted in the soil or connected to a loop-antenna.
Zhang teaches a system (system in Fig. 2 and Fig. 5) for injecting a current (See abstract, [0025], [0029]), wherein the system comprises at least on transmitter (220 in Fig. 2) connected to at least two injection electrodes (505 and 510 in Fig. 5) configured to be inserted in the soil or connected to a loop-antenna (antenna in Fig. 2 and Fig. 5 is connected to soil 140 in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Freeman and Korherr by using a system for injecting a current, wherein the system comprises at least on transmitter connected to at least two injection electrodes configured to be inserted in the soil or connected to a loop-antenna, as taught by Zhang in order to measure fluid properties of soil (Zhang; [0001]).
Regarding Claim 14, Freeman in view of Korherr teaches a transmitter according to claim 11.
Freeman in view of Korherr are silent about a kit of parts for geophysical measurements of a transfer function between an injected current in a soil or in a loop-antenna and a soil electromagnetic field induced by said injected current, wherein the kit of parts comprises:
a transmitter which is connected to at least two injection electrodes configured to be inserted in the soil or loop antenna; and 
a receiver, which is configured to measure the soil electromagnetic field induced by the injected current.
Zhang teaches a kit of parts for geophysical measurements (See abstract) of a transfer function (See the transfer functions from Fig. 11-Fig. 15) between an injected current in a soil or in a loop-antenna and a soil electromagnetic field induced by said injected current (resistivity is a function of electromagnetic field of soil; See abstract), wherein the kit of parts comprises:
a transmitter (220 in Fig. 2) which is connected to at least two injection electrodes (505 and 510 in Fig. 5) configured to be inserted in the soil or loop antenna (antenna in Fig. 2 and Fig. 5 is connected to soil 140 in Fig. 2, See [0025], [0029]); and 
a receiver (225 in Fig. 2; See [0018]), which is configured to measure the soil electromagnetic field induced by the injected current (See [0018]).
.
8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Korherr in view of Avila et al. (Pub No. US 2008/0068119 A1; hereinafter Avila).
Regarding Claim 13, Freeman in view of Korherr further in view of Zhang teaches the system according to claim 12.  Freeman in view of Korherr further in view of Zhang being configured to be powered by an engine-generator working in a tension coupling mode, wherein the engine-generator is a single-phase or a three-phase engine-generator.
Avila teaches being configured to be powered by an engine-generator (See abstract) working in a tension coupling mode (See [0014]), wherein the engine-generator is a single-phase or a three-phase engine-generator (See [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Freeman, Korherr and Zhang by being configured to be powered by an engine-.

Allowable Subject Matter
9.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, none of the prior art fairly teaches or suggests the transformer according to claim 1, wherein the primary winding and the secondary winding are magnetically coupled by being wound around the central limb in an interleave configuration; in said interleave configuration being such that a first half of the at least two primary turns of the primary windings are wound around the central limb and are concentrically overlapped with the secondary turns of the secondary winding, and the secondary turns of the secondary winding is concentrically overlapped with the second half of the at least two primary turns of the primary windings.

Response to Arguments
on 02/08/2021 have been fully considered but they are not persuasive. 

Regarding 103 rejection, the applicant argued in page 3 for independent claim 1 that “Freeman does not teach an output high power transformer. Indeed, Freeman teaches an electrical circuit comprising voltage reduction circuit cells so as to "convert the AC line voltage present at a typical home or business electrical outlet to a reduced regulated DC voltage for consumer electronic applications”. Examiner respectfully disagrees.

Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) “an output high power transformer”. When reading the preamble in the context of the entire claim, the recitation “an output high power transformer” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Therefore, the rejection stands.

In page 3, the applicant argued that “as shown in Figure 3, Freeman teaches a forward converter "for sensing the voltage level of the intermediate DC power signal being delivered to the secondary power circuit 28" comprising a primary and a secondary (Fig. 3). However, a forward converter is a switching power supply circuit that transfers the energy from the primary to the secondary while the switching element is "on", which is the opposite of a flyback converter as recited in transformer claim 1 and power module claim 9, which comprise at least two transformers with a flyback converter”. Examiner respectfully disagrees.
Applicant’s arguments rely on language solely recited in preamble recitations in claim 9 “at least two transformers with a flyback converter”. When reading the preamble in the context of the entire claim, the recitation “at least two transformers with a flyback converter” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Furthermore, there are no specific definition of Flyback Converter by Applicant. https://www.google.com/search?source=hp&ei=fB5JYPGqLdOu5NoP_a2GyA8&iflsig=AINFCbYAAAAAYEksjKwT9y2uIwZFCgwWMdNOswMlo4sE&q=flyback+converter&oq=flyback+converter&gs_lcp=Cgdnd3Mtd2l6EAMyCAgAELEDEIMBMgIIADICCAAyAggAMgIIADICCAAyAggAMgIIADICCAAyAggAOggIABDqAhCPAToFCAAQsQM6CwguELEDEMcBEKMCO
In the above link, Flyback converter is used for AC to DC Conversion.
Therefore, the flyback converter 52 of Fig. 3 of freemen is MOSFET and MOSFET 52 converts AC signal to DC (See [0125]), and therefore MOSFET 52 is flyback converter according to claims 1 and 9.
Therefore, the rejection stands.

In page 4, the applicant argued that “Korherr at paragraph [0002]. This passage of Korherr does describe a transformer apparatus having a primary and a secondary in galvanic isolation. However, Korherr does not teach an electronic circuit comprising a flyback converter. Consequently, none of the characteristics of the flyback converter recited in claims 1 and 9 are taught by Korherr”. Examiner respectfully disagrees.

There are no specific definition of Flyback Converter by Applicant. https://www.google.com/search?source=hp&ei=fB5JYPGqLdOu5NoP_a2GyA8&iflsig=AINFCbYAAAAAYEksjKwT9y2uIwZFCgwWMdNOswMlo4sE&q=flyback+converter&oq=flyback+converter&gs_lcp=Cgdnd3Mtd2l6EAMyCAgAELEDEIMBMgIIADICCAAyAggAMgIIADICCAAyAggAMgIIADICCAAyAggAOggIABDqAhCPAToFCAAQsQM6CwguELEDEMcBEKMCO
In the above link, Flyback converter is used for AC to DC Conversion.
Therefore, the flyback converter 52 of Fig. 3 of freemen is MOSFET and MOSFET 52 converts AC signal to DC (See [0125]), and therefore MOSFET 52 is flyback converter according to claims 1 and 9.
Therefore, the rejection stands.
In page 4, the applicant argued that “the person skilled in the art would have taken the electronic circuit of Freeman, which is configured to convert the AC line voltage to a reduced regulated DC voltage, and added the galvanic isolation to the windings (primary and secondary) of the forward converter. Therefore, he/she would had obtained an improved electronic circuit to reduce energy load, which is not the subject-matter of claim 1, i.e., a high power "set-up" transformer presenting multiple design advantages("such as the ability to regulate the multiple output voltages with a single control, the ability to operate in a wide range of input voltages and the necessity of very few components compared to other types of switched-mode power supply”3) due to the implementation of a flyback converter with a metal-oxide-semiconductor field-effect transistor and a Silicon Carbide diode”. Examiner respectfully disagrees.
Freeman teaches flyback converter 52 in Fig. 3 and a transformer with primary and secondary winding in Fig. 3.
Freeman is silent about galvanic isolation of transformer winding.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Freeman by using primary and secondary in galvanic isolation, as taught by Korherr in order to achieve improved transformer (Korherr; [0003]).
Therefore, improved transformer structure will be achieved by applying Korherr’s galvanic isolation to Freeman’s transformer.
Therefore, the rejection stands.
In page 4, the applicant argued that “even if the combination of Freeman and Korherr is assumed to be proper, the combination fails to teach every element of independent claims 1 and 9. Specifically, the combination fails to teach the claimed flyback converter and its specified features”. Examiner respectfully disagrees.
The flyback converter 52 if Fig. 3 of freemen is MOSFET according to claims 1, 9 and MOSFET 52 converts AC signal to DC (See [0125]), and therefore it is interpreted as flyback converter as there are no further limitations about the flyback converter in claims 1 and 9.
Freeman teaches flyback converter 52 in Fig. 3 and a transformer with primary and secondary winding in Fig. 3.

Korherr teaches primary and secondary in galvanic isolation (See [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Freeman by using primary and secondary in galvanic isolation, as taught by Korherr in order to achieve improved transformer (Korherr; [0003]).
Therefore, improved transformer structure will be achieved by applying Korherr’s galvanic isolation to Freeman’s transformer.
Therefore, the rejection stands.
Therefore, applicant’s arguments regarding 103 rejection for claims 1 and 9 are not persuasive and the rejection stands.

Conclusion

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858